387 F.2d 952
In the Matter of ADVANCE PRINTING & LITHO CO., Bankrupt, Rosenthal & Rosenthal, Inc.,v.Warren W. BENTZ, Trustee in Bankruptcy, Appellant.
No. 16637.
United States Court of Appeals Third Circuit.
Argued November 6, 1967.
Decided November 30, 1967.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
Warren W. Bentz, Erie, Pa., for appellant.
M. E. Maurer, Wexler, Mulder & Weisman, Philadelphia, Pa., for appellee.
Wolf, Block, Schorr & Solis-Cohen, Philadelphia, Pa., Kupfer, Silberfeld, Nathan & Danziger, New York City, Michael L. Temin, Philadelphia, Pa., Eli S. Silberfeld, New York City, amici curiæ, National Commercial Finance Conference Inc.
Before STALEY, Chief Judge, and KALODNER and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal by Warren W. Bentz, trustee in bankruptcy, from an order of the district court reversing a decision of the bankruptcy referee.


2
The district court held that the referee erred in reforming the corporate bankrupt's contract with Rosenthal & Rosenthal, Inc., a secured creditor, so that the latter would receive $6,000 less from the receiver's sale of its collateral than the amount due it under its perfected security agreement. In reversing the referee, the district court also held that Rosenthal was entitled to reasonable compensation for attorney's services rendered.


3
We have carefully examined the record and can find no error. We will, therefore, affirm the order of the district court on its well-reasoned opinion. In Matter of Advance Printing & Litho Co., 277 F. Supp. 101 (W.D.Pa., 1967).